Citation Nr: 0218707	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  96-29 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a clam for service connection for back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from December 1942 to April 
1943.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  In that decision, the RO denied 
service connection for bilateral hearing loss and 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for back disability.  The veteran appealed 
those determinations, and in September 1998 testified at 
hearing held at the RO before the undersigned Member of 
the Board.  In February 1999, the Board denied entitlement 
to service connection for bilateral hearing loss and 
remanded the back disability claim to the RO.  The case is 
now before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  In a decision dated in March 1946, the Board denied 
service connection for the veteran's back condition on the 
basis that the evidence did not establish an increase in 
his pre-existing back disability during service.  

2.  Evidence added to the record since the Board's March 
1946 decision does not bear directly and substantially 
upon the specific matter under consideration and is not so 
significant that it must be considered to fairly decide 
the merits of the claim of entitlement to service 
connection for back disability.  




CONCLUSIONS OF LAW

1.  The evidence received since the March 1946 denial of 
service connection for back disability is not new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

2.  The March 1946 Board decision denying service 
connection for back disability is final, and the claim is 
not reopened.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. §§ 20.1100, 20.1104 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant law and regulations

Service connection - in general

In general, applicable law and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Presumption of soundness/aggravation of pre-existing 
disability

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury 
noted at the time of enrollment.  Only such conditions as 
are recorded in examination reports are to be considered 
as noted.  The veteran's reported history of the pre-
service existence of a disease or injury does not 
constitute notation of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  The presumption of 
soundness can be rebutted if clear and unmistakable 
evidence demonstrates that the disease or injury existed 
prior to enrollment.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2002).  

A pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service 
disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
Id.  

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in 
severity; the occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  
Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more 
disabling than it was at entrance into service, the 
disorder is not presumed to have been aggravated by 
service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  

The Board notes that in determining whether a pre-existing 
disability was aggravated during service, particular 
consideration will be accorded combat duty and other 
hardships of service.  The development of symptomatic 
manifestations of a pre-existing disability during or 
proximately following action with the enemy or following a 
status as a prisoner of war will establish aggravation of 
a disability.  Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. 
Cir. 1994); 38 C.F.R. § 3.306(b)(2).  As the evidence does 
not indicate, nor does the veteran contend, that he ever 
engaged in action with enemy forces, the provisions of 38 
C.F.R. § 3.306(b)(2) are not applicable in this case.

Finality/new and material evidence

In general, Board decisions are final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  A final decision cannot be 
reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly 
v. Brown, 6 Vet. App. 200 (1994).  Evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that 
no new and material evidence had been presented), will be 
evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States 
Court of Appeals for the Federal Circuit (the Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of an 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West Supp. 2002).  The 
legislation expanded the duty of VA to notify the 
appellant and the representative and enhanced its duty to 
assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  VA issued 
regulations to implement the VCAA in August 2001.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board notes that a 
precedent opinion of VA's General Counsel, VAOPGCPREC 11-
00, appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
For purposes of this decision, the Board will assume that 
the VCAA is applicable to claims or appeals pending on the 
date of enactment of the VCAA.  

Pertinent to the issue currently on appeal, however, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically 
noted that nothing in the VCAA shall be construed to 
require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C. § 5103A(f).  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

In addition, amendments to 38 C.F.R. § 3.156(a), revising 
the definition of new and material evidence, apply only to 
claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (2001).  Because the veteran filed his current 
claim before August 29, 2001, the former provisions of 
38 C.F.R. § 3.156(a) outlined earlier are for application 
in this case.  

The Board has carefully considered the record and is of 
the opinion that the pertinent provisions of the VCAA have 
been satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App 183 (2002) (a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected 
by the VCAA).  

The Board notes that the Court has recently held that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), which pertain to VA's duty to notify 
a claimant who had submitted a complete or substantially 
complete application, apply to those claimants who seek to 
reopen a claim by submitting new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, in its May 1996 statement of the case the RO 
notified the veteran of the regulations pertaining to 
service connection, including those specifically 
addressing service connection on the basis of aggravation 
of a disability that existed prior to service.  The RO 
advised the veteran that current treatment reports could 
not form a basis for a change in an earlier decision of 
the Board in March 1946.  During the September 1998 
hearing, the Board informed that veteran that in order to 
award service connection for his back disability that pre-
exited service, VA had to determine that it was aggravated 
during service and that the best evidence to submit would 
be medical evidence of his back disability immediately 
before service and immediately after service that could be 
compared to the medical evidence during service.  The 
veteran testified that he would attempt to obtain and 
submit such evidence, and the Board held the record open 
to allow the veteran to submit evidence he obtained.  In 
its February 1999 remand, the Board informed the veteran 
of the definition of new and material evidence applicable 
to his case and returned the claim to the RO for 
application of that definition to the veteran's claim.  In 
supplemental statements of the case dated in March 1999 
and January 2000, the RO again provided notice of the 
definition of new and material evidence.  

In view of the foregoing, the Board finds that VA has 
fulfilled its obligation to inform the veteran of the 
evidence that could be considered new and material and of 
the evidence needed to substantiate his service connection 
claim.  

In short, the Board believes that the provisions of the 
VCAA, insofar as they apply to the current posture of this 
claim, have been fulfilled.  

Analysis

The Board again notes that the definition of "material 
evidence" was revised in August 2001 to require that the 
newly submitted evidence relate to an unestablished fact 
necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2002).  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620.  Because the veteran's claim was 
initiated prior to August 2001, his claim will be 
adjudicated by applying the law then in effect.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
the veteran will apply).  

According to the law applicable to this claim, evidence is 
considered to be "new" if it was not previously submitted 
to agency decisionmakers and it was not cumulative or 
redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with 
evidence previously considered, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156 (2001).  New evidence is material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Elkins v. West, 12 
Vet. App. 209, 214 (1999), rev'd on other grounds, 229 
F.3d 1369 (Fed. Cir. 2000).  

The "old" evidence

Evidence of record at the time of the March 1946 Board 
decision consisted of the veteran's service medical 
records, an October 1945 letter from a private physician  
and the transcript of a hearing conducted at the RO in 
December 1945.  

The service medical records included the veteran's 
November 1942 induction examination at which the examiner 
found no musculoskeletal defects.  Also included were 
clinical records showing the veteran was hospitalized in 
late December 1942 for treatment of an upper respiratory 
infection.  On admission, his chief complaints were a 
burning throat for 5 days and a backache.  During 
hospitalization, he was found to have nasopharyngitis and 
catarrhal conjunctivitis, which cleared rapidly.  Kahn 
tests were positive, and the veteran was instructed to be 
seen at a genitourinary clinic as an outpatient.  In mid-
January 1943, the veteran was re-admitted the day 
following a lumbar puncture with complaints of severe 
lower back ache and a headache.  He said he felt OK as 
long as he was lying quietly.  At that time, he stated 
that he had had low back pain off and on for the past 
three months and had been unable to do any work for about 
two months before he entered service.  He said that 
calisthenics seemed to make his back hurt worse.  On 
examination, there was some tenderness over the sacroiliac 
joints.  The working diagnosis was headache, backache 
subsequent to lumbar puncture.  On X-ray, the bones and 
joints of the lumbar spine appeared within normal limits.  
Within four days after admission, his back was improving.  

At the end of January 1943, the veteran was transferred to 
the genitourinary service for follow-up on the lumbar 
puncture results.  At that time, there was tenderness in 
the lumbosacral region, and straight leg raising was 
limited bilaterally.  He was given an eight-day emergency 
furlough.  When he returned in mid-February 1943, he 
complained in pain in his calf muscles when walking as 
well as headaches and backaches.  He said he had these 
symptoms prior to induction into service.  He was referred 
for an orthopedic consultation, which took place about a 
week later.  At that time, the veteran reported that in 
October 1942 he had lifted heavy metal in a machine shop 
at his place of employment.  He said that following this 
he developed a backache.  He said his back was strapped 
for three weeks and that he had pain on sitting down.  He 
reported that he continued having pain down his left leg 
following the injury, but he complained of pain down both 
legs at intervals.  On examination, there was pain on 
flexion and extension of the lumbar spine.  Straight leg 
raising on the left caused pain in the back while straight 
leg raising on the right caused very little pain in the 
back.  Pressure on the sciatic notch on the left caused 
increased pain along the sciatic nerve, and pressure over 
the thigh and leg muscles caused pain on the left.  There 
was an area on the lateral aspect of the left leg with 
hypoesthesia supplied by L4.  The medial portion of the 
left leg had no change in sensation.  The physician's 
impression was dislocation intervertebral disc, level of 
L4.  He stated that the disability existed prior to 
induction into service and was not in the line of duty.  
He suggested a certificate of disability for discharge.  

In the report of a board of medical officers dated in 
March 1943, the board stated that it found the veteran 
unfit for service because of dislocation, intervertebral 
disc, level of L4th lumbar vertebra, accidentally incurred 
when the veteran lifted a 90-pound tar paper bag while 
working as a roofer's helper in October 1942.  It was 
noted that the veteran had been under observation for one 
month and twenty days.  The board stated that the 
disqualifying disability was not incurred in active 
service and that the injury or disease existed prior to 
induction into service.  It stated that the injury or 
disease was not aggravated by active service.  A clinical 
record brief shows that the veteran was discharged from 
the hospital in April 1943, and at that time it was stated 
that his condition on completion of the case was improved.  

In a letter dated in October 1945, Philip V. Messina, 
M.D., certified that he had examined and treated the 
veteran.  He stated that X-rays were taken with negative 
findings and that the tentative diagnosis was 
intervertebral disc.  He stated that the veteran should be 
"worked up" in the orthopedic department at a veteran's 
hospital.  

At a hearing at the RO in December 1945, the veteran 
testified that his back had been bothering him and that he 
had to wear a strap.  He said his back was now worse but 
that it did not show up on X-rays.  He testified that he 
was receiving heat treatments from Dr. Messina and that 
the orthopedic specialist in the Army suggested a 
certificate of disability discharge for him.  

The March 1946 Board decision

In its decision dated in March 1946, the Board found that 
it was clearly and unmistakably shown that the veteran's 
back condition existed prior to service.  It further found 
that an increase in disability during service was not 
established and that a finding of aggravation was not 
warranted.  The Board concluded that the evidence did not 
permit the grant of service connection for the veteran's 
back condition.  

The additional evidence

Evidence added to the record includes a sheet titled 
information from the hospital admission cards created by 
the Office of the Surgeon General, Department of the Army 
(1942-1945) and (1950-1954).  It shows that the veteran 
was admitted to an army hospital in January 1943 and that 
the diagnoses included deformity or disease of the spine 
and was coded as deformities due to previous disease or 
injury.  The sheet includes no statement concerning 
increase in severity or aggravation.  

Other evidence added to the record includes a March 1977 
medical statement completed by Irwin J. Nelson, M.D., in 
which he informed an insurance company that the veteran 
continued be under his care for herniated disc and that 
the veteran was on permanent disability.  A Social 
Security Administration Notice dated in March 1977 shows 
that the veteran was awarded disability benefits effective 
in June 1977.  In letters dated in November 1978 and 
December 1978, Dr. Nelson reported that the veteran had 
been under his observation for the past two years, and the 
diagnosis was chronic discogenic disease.  In addition, 
the veteran submitted a May 1979 receipt of payment for 
electromyographic and nerve conduction studies of the low 
back.  

The veteran has also submitted an April 1983 letter from 
Stuart M. Dolgin, M.D., concerning a work-up of 
gastrointestinal complaints.  In that letter it was 
mentioned that the veteran's past medical history included 
an old herniated disc.  Private medical records show that 
July 1988 X-rays of the lumbosacral spine indicated 
degenerative disc disease at L2-3 and L5-S1 interspaces.  
Also, in a letter dated in August 1994, Florante Melchor, 
M.D., noted that the veteran stated that he had had a 
herniated disc since 1942.  

In various statements, the veteran has indicated that he 
received VA treatment for his back condition in the mid-
1990s.  The record indicates that that the veteran was 
seen in a VA orthopedic clinic in March 1997 with follow-
up in May 1997.  The veteran indicated that he was given a 
TENS unit, back exercises and back corset.  

At the September 1998 hearing, the veteran submitted a 
June 1998 examination report and an August 1998 letter 
from an orthopedic surgeon, Eugene S. Krauss, M.D.  In the 
letter, Dr. Krauss certified that the veteran was 
currently under his care and carried diagnoses including 
degenerative joint disease lumbar spine.  In the 
examination report, Dr. Krauss noted that he was seeing 
the veteran for a second opinion regarding right knee and 
leg complaints.  In the report Dr. Krauss stated that the 
veteran noted that he had a history of a herniated disc at 
age 18 and a history of sciatica.  Dr. Krauss stated the 
pain was along the right sciatic nerve distribution but 
did not seem to travel to the veteran's knee or calf, but 
went from the buttock to the right thigh.  X-rays of the 
lumbar spine showed degenerative disc disease at multiple 
levels with narrowing of the L4-5 and L3-4 disc spaces 
being most affected.  After examination, the diagnoses 
included degenerative disc disease of the lumbar spine.  
Dr. Krause stated that the veteran's sciatic pain was 
explained by the degenerative changes involving the lumbar 
spine.  He said these were chronic, but there was no 
neurological involvement.  

At the hearing, the veteran testified that he had his back 
condition when he was drafted for service.  He testified 
that basic training aggravated his back and he had been in 
constant agony for the past 50 years.  He testified that 
when he went into service he was unable to do much 
bending.  He testified that while he was in the hospital 
in service he had pain "like crazy" down his low back and 
the back of his legs and thighs, and down to his legs.  He 
said that he could not do any bending and that sitting was 
a problem to begin with.  He testified that his back 
problems worsened during service and that they became even 
worse after he got home from service.  At the hearing, the 
veteran testified that for his back he was not currently 
seeing any medical professional other than Dr. Krauss.  
The veteran acknowledged that the statements Dr. Krauss 
made about his having a herniated disc at age 18 were 
based on statements he made to the doctor and that Dr. 
Krauss did not review old records.  

Discussion

The veteran's claim of entitlement to service connection 
for back disability was denied by the Board in its March 
1946 decision because the evidence did not establish that 
the veteran's pre-existing back disability increased in 
severity during service.  In order to reopen the claim, 
there must be submitted evidence that would tend to 
establish that the pre-existing back did increase in 
severity during service.  

Except for the record from the Surgeon Generals Office, 
the evidence added to the record is new.  The record from 
the Surgeon Generals Office shows only that the veteran 
was hospitalized in service and that he was diagnosed with 
a back disability.  This evidence cannot be said to be new 
because it is cumulative and redundant of the veteran's 
service medical records that were on file at the time of 
the March 1946 Board decision.  

The remainder of the evidence, though new, is not material 
to reopen the veteran's claim.  The bulk of the evidence 
consists of evidence concerning medical treatment for the 
veteran's back disability many years after service.  
Although some of it includes history reported by the 
veteran to the effect that he had a long history of a 
herniated disc, which he sometimes reported occurred at 
age 18, none of those statements or records provide any 
medical evidence concerning whether during service there 
was an increase in severity of the back disability that 
existed prior to the veteran's active service.  

The only other evidence added to the record is the 
transcript of the veteran's September 1998 hearing 
testimony.  The veteran testified that his back problems 
were made worse by the physical activity during basic 
training and that after that he could bend less and he had 
a lot more back pain, with pain going down his legs.  The 
veteran's testimony cannot, however, be found to be 
probative of whether his back condition increased in 
severity during service.  That is because it is now well-
established that lay assertions of medical causation, or 
of aggravation of a pre-existing condition, cannot suffice 
to reopen a claim under 38 U.S.C.A. § 5108.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995); see also Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  While the veteran is certainly 
capable of providing evidence of symptomatology, a 
layperson without medical training is not qualified to 
render an opinion on matters requiring medical knowledge, 
such as the condition causing or aggravating the symptoms.  
Routen, at 186; see Espiritu v. Derwinski, 2 Vet. App. 495 
(1992).  In this regard, the Board notes that the Court 
has held that temporary flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-07 (1993) citing  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  It is the increase in 
severity of the underlying condition, which is a medical 
matter, that must be shown, and the Board reiterates that 
the veteran as a layperson is not competent to provide 
such a medical opinion.  

Because none of the evidence presented since the March 
1946 Board decision is probative of whether the veteran's 
back disability that pre-existed service increased in 
severity during service, it cannot be said to be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board concludes that 
the evidence added to the record is not new and material, 
and it does not, therefore, serve to reopen the claim of 
entitlement to service connection for the veteran's back 
disability.  


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for back disability not 
having been submitted, the claim is not reopened, and the 
benefit sought on appeal remains denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

